Title: To Benjamin Franklin from Thomas White et al., 11 April 1780
From: White, Thomas
To: Franklin, Benjamin


May it please your Excellency
Bergen April 11th. 1780
We received your kind letter of the 21st. of Febry. with the greatest pleasure as you have therein approv’d our conduct whilst in this place & given us orders to proceed immediately to France, if the ships were not restored. We shall therefore in consequence of the King of Denmark’s, as well as your Excellency’s orders sail for Dunkirk the first wind. All proceedings with respect to our affairs have been regularly settled, for which we refer to the copies of accounts already forwarded to your Excy. by the French Consul. Our expences whilst on board the ships were paid by the English Consul & those since by the King of Denmark, which enables us to proceed without drawing bills upon France.
The kind reception we met with from the Governor, Consul & Mr. Khrone deserves the greatest approbation as they have done every Thing in their power to serve us in all exigencies; we accordingly waited upon those gentlemen with your Excellency’s thanks in respective letters, & received public assurances of their readiness to serve us or our countrymen upon any future occasion.— The Governor Johnson with tobacco from Maryland having put in here in distress; & her men having put themselves under the English protection, Monsr. Chezeaux as well as ourselves thinking it for the benefit of America to supply them with 5. or 6. men we shall do it with pleasure.
We have the honor &c.

  (Signed)
    Thomas White
    
    Thomas Fitzgerald
    
      Alexr Moore
    
      James Hogan
    
    Nathl. Marston
  
  
His Excy. Dr Franklin Esqr. Passy.(Copy W: Short, Secy)